
	
		I
		111th CONGRESS
		1st Session
		H. R. 2414
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2009
			Mr. Berman (for
			 himself, Mr. Putnam,
			 Mr. Peterson,
			 Mr. Ryan of Wisconsin,
			 Mr. Boyd, Mr. Radanovich, Mr.
			 Costa, Mr. McHugh,
			 Mr. Bishop of Georgia,
			 Mr. Lincoln Diaz-Balart of Florida,
			 Mr. Cuellar,
			 Mr. Lee of New York,
			 Mr. Thompson of California,
			 Mr. Mario Diaz-Balart of Florida,
			 Mr. Perriello,
			 Mr. Rehberg,
			 Mr. Massa,
			 Mr. Gutierrez,
			 Mr. Grijalva,
			 Mr. Farr, Ms. Zoe Lofgren of California,
			 Mr. Sablan,
			 Mr. Cardoza,
			 Mr. Hastings of Florida,
			 Mr. Flake,
			 Mr. Nunes, and
			 Ms. Ros-Lehtinen) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To improve agricultural job opportunities, benefits, and
		  security for aliens in the United States, and for other
		  purposes.
	
	
		1.Short title, table of contents
			(a)Short titleThis Act may be cited as the
			 Agricultural Job Opportunities,
			 Benefits, and Security Act of 2009 or the
			 AgJOBS Act of
			 2009.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title, table of contents.
					Sec. 2. Definitions.
					TITLE I—PILOT PROGRAM FOR EARNED STATUS ADJUSTMENT OF
				AGRICULTURAL WORKERS
					Subtitle A—Blue card status
					Sec. 101. Requirements for blue card status.
					Sec. 102. Treatment of aliens granted blue card
				status.
					Sec. 103. Adjustment to permanent residence.
					Sec. 104. Applications.
					Sec. 105. Waiver of numerical limitations and certain grounds
				for inadmissibility.
					Sec. 106. Administrative and judicial review.
					Sec. 107. Use of information.
					Sec. 108. Regulations, effective date, authorization of
				appropriations.
					Subtitle B—Correction of Social Security Records
					Sec. 111. Correction of Social Security records.
					TITLE II—REFORM OF H–2A WORKER PROGRAM
					Sec. 201. Amendments to the Immigration and Nationality Act.
					TITLE III—MISCELLANEOUS PROVISIONS
					Sec. 301. Determination and use of user fees.
					Sec. 302. Regulations.
					Sec. 303. Reports to Congress.
					Sec. 304. Effective date.
				
			2.DefinitionsIn this Act:
			(1)Agricultural employmentThe term agricultural
			 employment means any service or activity that is considered to be
			 agricultural under section 3(f) of the Fair Labor Standards Act of 1938 (29
			 U.S.C. 203(f)) or agricultural labor under section 3121(g) of the Internal
			 Revenue Code of 1986 or the performance of agricultural labor or services
			 described in section 101(a)(15)(H)(ii)(a) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(15)(H)(ii)(a)).
			(2)Blue card statusThe term blue card status
			 means the status of an alien who has been lawfully admitted into the United
			 States for temporary residence under section 101(a).
			(3)DepartmentThe term Department means the
			 Department of Homeland Security.
			(4)EmployerThe term employer means any
			 person or entity, including any farm labor contractor and any agricultural
			 association, that employs workers in agricultural employment.
			(5)SecretaryExcept as otherwise provided, the term
			 Secretary means the Secretary of Homeland Security.
			(6)Work dayThe term work day means any
			 day in which the individual is employed 5.75 or more hours in agricultural
			 employment.
			IPILOT PROGRAM FOR EARNED STATUS ADJUSTMENT
			 OF AGRICULTURAL WORKERS
			ABlue card status
				101.Requirements for blue card status
					(a)Requirement To grant blue card
			 statusNotwithstanding any
			 other provision of law, the Secretary shall, pursuant to the requirements of
			 this section, grant blue card status to an alien who qualifies under this
			 section if the Secretary determines that the alien—
						(1)during the 24-month period ending on
			 December 31, 2008—
							(A)performed
			 agricultural employment in the United States for at least 863 hours or 150 work
			 days; or
							(B)earned at least
			 $7,500 from agricultural employment in the United States;
							(2)applied for such status during the 18-month
			 application period beginning on the first day of the seventh month that begins
			 after the date of enactment of this Act;
						(3)is otherwise admissible to the United
			 States under section 212 of the Immigration and
			 Nationality Act (8 U.S.C. 1182), except as otherwise provided under
			 section 105(b); and
						(4)has not been convicted of any felony or a
			 misdemeanor, an element of which involves bodily injury, threat of serious
			 bodily injury, or harm to property in excess of $500.
						(b)Authorized travelAn alien who is granted blue card status is
			 authorized to travel outside the United States (including commuting to the
			 United States from a residence in a foreign country) in the same manner as an
			 alien lawfully admitted for permanent residence.
					(c)Authorized employmentThe Secretary shall provide an alien who is
			 granted blue card status an employment authorized endorsement or other
			 appropriate work permit, in the same manner as an alien lawfully admitted for
			 permanent residence.
					(d)Termination of blue card status
						(1)Deportable aliensThe Secretary shall terminate blue card
			 status granted to an alien if the Secretary determines that the alien is
			 deportable.
						(2)Other grounds for terminationThe Secretary shall terminate blue card
			 status granted to an alien if—
							(A)the Secretary finds, by a preponderance of
			 the evidence, that the adjustment to blue card status was the result of fraud
			 or willful misrepresentation, as described in section 212(a)(6)(C)(i) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1182(a)(6)(C)(i)); or
							(B)the alien—
								(i)commits an act that makes the alien
			 inadmissible to the United States under section 212 of the
			 Immigration and Nationality Act (8
			 U.S.C. 1182), except as provided under section 105(b);
								(ii)is convicted of a felony or 3 or more
			 misdemeanors committed in the United States;
								(iii)is convicted of an offense, an element of
			 which involves bodily injury, threat of serious bodily injury, or harm to
			 property in excess of $500; or
								(iv)fails to perform the agricultural
			 employment required under paragraph (1)(A) of section 103(a) unless the alien
			 was unable to work in agricultural employment due to the extraordinary
			 circumstances described in paragraph (3) of such section.
								(e)Record of employment
						(1)In generalEach employer of an alien granted blue card
			 status shall annually—
							(A)provide a written record of employment to
			 the alien; and
							(B)provide a copy of such record to the
			 Secretary.
							(2)Civil
			 penalties
							(A)In
			 generalIf the Secretary finds, after notice and opportunity for
			 a hearing, that an employer of an alien granted blue card status has failed to
			 provide the record of employment required under paragraph (1) or has provided a
			 false statement of material fact in such a record, the employer shall be
			 subject to a civil penalty in an amount not to exceed $1,000 per
			 violation.
							(B)LimitationThe
			 penalty applicable under subparagraph (A) for failure to provide records shall
			 not apply unless the alien has provided the employer with evidence of
			 employment authorization granted under this section.
							(3)SunsetThe obligation under paragraph (1) shall
			 terminate on the date that is 6 years after the date of the enactment of this
			 Act.
						(f)Required features of identity
			 cardThe Secretary shall
			 provide each alien granted blue card status, and the spouse and any child of
			 each such alien residing in the United States, with a card that
			 contains—
						(1)an encrypted, machine-readable, electronic
			 identification strip that is unique to the alien to whom the card is
			 issued;
						(2)biometric identifiers, including
			 fingerprints and a digital photograph; and
						(3)physical security features designed to
			 prevent tampering, counterfeiting, or duplication of the card for fraudulent
			 purposes.
						(g)FineAn alien granted blue card status shall pay
			 a fine of $100 to the Secretary.
					(h)Maximum
			 numberThe Secretary may not
			 issue more than 1,350,000 blue cards during the 5-year period beginning on the
			 date of the enactment of this Act.
					102.Treatment of aliens granted blue card
			 status
					(a)In generalExcept as otherwise provided under this
			 section, an alien granted blue card status (including a spouse or child of the
			 alien granted derivative status) shall be considered to be an alien lawfully
			 admitted for permanent residence for purposes of any law other than any
			 provision of the Immigration and Nationality
			 Act (8 U.S.C. 1101 et seq.).
					(b)Delayed
			 eligibility for certain Federal public benefitsExcept as otherwise provided in law, an
			 alien granted blue card status shall not be eligible, by reason of such status,
			 for any form of assistance or benefit described in section 403(a) of the
			 Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8
			 U.S.C. 1613(a)) until 5 years after the date on which the alien is granted an
			 adjustment of status under section 103.
					103.Adjustment to permanent residence
					(a)In generalExcept as provided in subsection (b), the
			 Secretary shall adjust the status of an alien granted blue card status to that
			 of an alien lawfully admitted for permanent residence if the Secretary
			 determines that the following requirements are satisfied:
						(1)Qualifying employment
							(A)In generalSubject to subparagraph (B), the alien has
			 performed at least—
								(i)5 years of agricultural employment in the
			 United States for at least 100 work days per year, during the 5-year period
			 beginning on the date of the enactment of this Act; or
								(ii)3 years of agricultural employment in the
			 United States for at least 150 work days per year, during the 3-year period
			 beginning on the date of the enactment of this Act.
								(B)4-year period of employmentAn alien shall be considered to meet the
			 requirements of subparagraph (A) if the alien has performed 4 years of
			 agricultural employment in the United States for at least 150 work days during
			 3 years of those 4 years and at least 100 work days during the remaining year,
			 during the 4-year period beginning on the date of the enactment of this
			 Act.
							(2)ProofAn alien may demonstrate compliance with
			 the requirement under paragraph (1) by submitting—
							(A)the record of employment described in
			 section 101(e); or
							(B)documentation that may be submitted under
			 section 104(c).
							(3)Extraordinary circumstances
							(A)In
			 generalIn determining
			 whether an alien has met the requirement of paragraph (1)(A), the Secretary may
			 credit the alien with not more than 12 additional months of agricultural
			 employment in the United States to meet such requirement if the alien was
			 unable to work in agricultural employment due to—
								(i)pregnancy, injury, or disease, if the alien
			 can establish such pregnancy, disabling injury, or disease through medical
			 records;
								(ii)illness, disease, or other special needs of
			 a minor child, if the alien can establish such illness, disease, or special
			 needs through medical records;
								(iii)severe weather conditions that prevented
			 the alien from engaging in agricultural employment for a significant period of
			 time; or
								(iv)termination from
			 agricultural employment, if the Secretary finds that the termination was
			 without just cause and that the alien was unable to find alternative
			 agricultural employment after a reasonable job search.
								(B)Effect of
			 findingA finding made under subparagraph (A)(iv), with respect
			 to an alien, shall not—
								(i)be
			 conclusive, binding, or admissible in a separate or subsequent judicial or
			 administrative action or proceeding between the alien and a current or prior
			 employer of the alien or any other party; or
								(ii)subject the
			 alien's employer to the payment of attorney fees incurred by the alien in
			 seeking to obtain a finding under subparagraph (A)(iv).
								(4)Application periodThe alien applies for adjustment of status
			 not later than 7 years after the date of the enactment of this Act.
						(5)FineThe alien pays a fine of $400 to the
			 Secretary.
						(b)Grounds for denial of adjustment of
			 statusThe Secretary shall
			 deny an alien granted blue card status an adjustment of status under this
			 section if—
						(1)the Secretary finds, by a preponderance of
			 the evidence, that the adjustment to blue card status was the result of fraud
			 or willful misrepresentation, as described in section 212(a)(6)(C)(i) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1182(a)(6)(C)(i)); or
						(2)the alien—
							(A)commits an act that makes the alien
			 inadmissible to the United States under section 212 of the
			 Immigration and Nationality Act (8
			 U.S.C. 1182), except as provided under section 105(b);
							(B)is convicted of a felony or 3 or more
			 misdemeanors committed in the United States;
							(C)is convicted of an offense, an element of
			 which involves bodily injury, threat of serious bodily injury, or harm to
			 property in excess of $500; or
							(D)failed to perform the agricultural
			 employment required under paragraph (1)(A) of subsection (a) unless the alien
			 was unable to work in agricultural employment due to the extraordinary
			 circumstances described in paragraph (3) of such subsection.
							(c)Grounds for removalAny alien granted blue card status who does
			 not apply for adjustment of status under this section before the expiration of
			 the application period described in subsection (a)(4) or who fails to meet the
			 other requirements of subsection (a) by the end of the application period, is
			 deportable and may be removed under section 240 of the
			 Immigration and Nationality Act (8
			 U.S.C. 1229a).
					(d)Payment of taxes
						(1)In generalNot later than the date on which an alien’s
			 status is adjusted under this section, the alien shall establish that the alien
			 does not owe any applicable Federal tax liability by establishing that—
							(A)no such tax liability exists;
							(B)all such outstanding tax liabilities have
			 been paid; or
							(C)the alien has entered into an agreement for
			 payment of all outstanding liabilities with the Internal Revenue
			 Service.
							(2)Applicable federal tax
			 liabilityIn paragraph (1)
			 the term applicable Federal tax liability means liability for
			 Federal taxes, including penalties and interest, owed for any year during the
			 period of employment required under subsection (a)(1) for which the statutory
			 period for assessment of any deficiency for such taxes has not expired.
						(3)IRS cooperationThe Secretary of the Treasury shall
			 establish rules and procedures under which the Commissioner of Internal Revenue
			 shall provide documentation to an alien upon request to establish the payment
			 of all taxes required by this subsection.
						(e)Spouses and minor children
						(1)In generalNotwithstanding any other provision of law,
			 the Secretary shall confer the status of lawful permanent resident on the
			 spouse and minor child of an alien granted any adjustment of status under
			 subsection (a), including any individual who was a minor child on the date such
			 alien was granted blue card status, if the spouse or minor child applies for
			 such status, or if the principal alien includes the spouse or minor child in an
			 application for adjustment of status to that of a lawful permanent
			 resident.
						(2)Treatment of spouses and minor
			 children
							(A)Granting of status and
			 removalThe Secretary shall
			 grant derivative status to the alien spouse and any minor child residing in the
			 United States of an alien granted blue card status and shall not remove such
			 derivative spouse or child during the period that the alien granted blue card
			 status maintains such status, except as provided in paragraph (3). A grant of
			 derivative status to such a spouse or child under this subparagraph shall not
			 decrease the number of aliens who may receive blue card status under subsection
			 (h) of section 101.
							(B)TravelThe derivative spouse and any minor child
			 of an alien granted blue card status may travel outside the United States in
			 the same manner as an alien lawfully admitted for permanent residence.
							(C)EmploymentThe derivative spouse of an alien granted
			 blue card status may apply to the Secretary for a work permit to authorize such
			 spouse to engage in any lawful employment in the United States while such alien
			 maintains blue card status.
							(3)Grounds for denial of adjustment of status
			 and removalThe Secretary
			 shall deny an alien spouse or child adjustment of status under paragraph (1)
			 and may remove such spouse or child under section 240 of the
			 Immigration and Nationality Act (8
			 U.S.C. 1229a) if the spouse or child—
							(A)commits an act that makes the alien spouse
			 or child inadmissible to the United States under section 212 of such Act (8
			 U.S.C. 1182), except as provided under section 105(b);
							(B)is convicted of a felony or 3 or more
			 misdemeanors committed in the United States; or
							(C)is convicted of an offense, an element of
			 which involves bodily injury, threat of serious bodily injury, or harm to
			 property in excess of $500.
							104.Applications
					(a)SubmissionThe Secretary shall provide that—
						(1)applications for blue card status may be
			 submitted—
							(A)to the Secretary if the applicant is
			 represented by an attorney or a nonprofit religious, charitable, social
			 service, or similar organization recognized by the Board of Immigration Appeals
			 under section 292.2 of title 8, Code of Federal Regulations; or
							(B)to a qualified designated entity if the
			 applicant consents to the forwarding of the application to the Secretary;
			 and
							(2)applications for adjustment of status under
			 section 103 shall be filed directly with the Secretary.
						(b)Qualified designated entity
			 definedIn this section, the
			 term qualified designated entity means—
						(1)a qualified farm labor organization or an
			 association of employers designated by the Secretary; or
						(2)any such other person designated by the
			 Secretary if that Secretary determines such person is qualified and has
			 substantial experience, demonstrated competence, and has a history of long-term
			 involvement in the preparation and submission of applications for adjustment of
			 status under section 209, 210, or 245 of the Immigration and Nationality Act (8 U.S.C. 1159, 1160, and
			 1255), the Act entitled An Act to adjust the status of Cuban
			 refugees to that of lawful permanent residents of the United States, and for
			 other purposes, approved November 2, 1966 (Public Law 89–732; 8 U.S.C.
			 1255 note), Public Law 95–145 (8 U.S.C. 1255 note), or the Immigration Reform
			 and Control Act of 1986 (Public Law 99–603; 100 Stat. 3359) or any amendment
			 made by that Act.
						(c)Proof of eligibility
						(1)In generalAn alien may establish that the alien meets
			 the requirement of section 101(a)(1) or 103(a)(1) through government employment
			 records or records supplied by employers or collective bargaining
			 organizations, and other reliable documentation as the alien may provide. The
			 Secretary shall establish special procedures to properly credit work in cases
			 in which an alien was employed under an assumed name.
						(2)Documentation of work history
							(A)Burden of proofAn alien applying for status under section
			 101(a) or 103(a) has the burden of proving by a preponderance of the evidence
			 that the alien has worked the requisite number of hours or days required under
			 section 101(a)(1) or 103(a)(1), as applicable.
							(B)Timely production of recordsIf an employer or farm labor contractor
			 employing such an alien has kept proper and adequate records respecting such
			 employment, the alien’s burden of proof under subparagraph (A) may be met by
			 securing timely production of those records under regulations to be promulgated
			 by the Secretary.
							(C)Sufficient evidenceAn alien may meet the burden of proof under
			 subparagraph (A) to establish that the alien has performed the days or hours of
			 work required by section 101(a)(1) or 103(a)(1) by producing sufficient
			 evidence to show the extent of that employment as a matter of just and
			 reasonable inference.
							(d)Applications submitted to qualified
			 designated entities
						(1)RequirementsEach qualified designated entity shall
			 agree—
							(A)to forward to the Secretary an application
			 submitted to that entity pursuant to subsection (a)(1)(B) if the applicant has
			 consented to such forwarding;
							(B)not to forward to the Secretary any such
			 application if the applicant has not consented to such forwarding; and
							(C)to assist an alien in obtaining
			 documentation of the alien's work history, if the alien requests such
			 assistance.
							(2)No authority to make
			 determinationsNo qualified
			 designated entity may make a determination required by this subtitle to be made
			 by the Secretary.
						(e)Limitation on access to
			 informationFiles and records
			 collected or compiled by a qualified designated entity for the purposes of this
			 section are confidential and the Secretary shall not have access to such a file
			 or record relating to an alien without the consent of the alien, except as
			 allowed by a court order issued pursuant to subsection (f).
					(f)Confidentiality of information
						(1)In generalExcept as otherwise provided in this
			 section, the Secretary or any other official or employee of the Department or a
			 bureau or agency of the Department is prohibited from—
							(A)using information furnished by the
			 applicant pursuant to an application filed under this title, the information
			 provided by an applicant to a qualified designated entity, or any information
			 provided by an employer or former employer for any purpose other than to make a
			 determination on the application or for imposing the penalties described in
			 subsection (g);
							(B)making any publication in which the
			 information furnished by any particular individual can be identified; or
							(C)permitting a person other than a sworn
			 officer or employee of the Department or a bureau or agency of the Department
			 or, with respect to applications filed with a qualified designated entity, that
			 qualified designated entity, to examine individual applications.
							(2)Required disclosuresThe Secretary shall provide the information
			 furnished under this title or any other information derived from such furnished
			 information to—
							(A)a duly recognized law enforcement entity in
			 connection with a criminal investigation or prosecution, if such information is
			 requested in writing by such entity; or
							(B)an official coroner, for purposes of
			 affirmatively identifying a deceased individual, whether or not the death of
			 such individual resulted from a crime.
							(3)Construction
							(A)In generalNothing in this subsection shall be
			 construed to limit the use, or release, for immigration enforcement purposes or
			 law enforcement purposes, of information contained in files or records of the
			 Department pertaining to an application filed under this section, other than
			 information furnished by an applicant pursuant to the application, or any other
			 information derived from the application, that is not available from any other
			 source.
							(B)Criminal convictionsNotwithstanding any other provision of this
			 subsection, information concerning whether the alien applying for blue card
			 status or an adjustment of status under section 103 has been convicted of a
			 crime at any time may be used or released for immigration enforcement or law
			 enforcement purposes.
							(4)CrimeAny person who knowingly uses, publishes,
			 or permits information to be examined in violation of this subsection shall be
			 subject to a fine in an amount not to exceed $10,000.
						(g)Penalties for false statements in
			 applications
						(1)Criminal penaltyAny person who—
							(A)files an application for blue card status
			 or an adjustment of status under section 103 and knowingly and willfully
			 falsifies, conceals, or covers up a material fact or makes any false,
			 fictitious, or fraudulent statements or representations, or makes or uses any
			 false writing or document knowing the same to contain any false, fictitious, or
			 fraudulent statement or entry; or
							(B)creates or supplies a false writing or
			 document for use in making such an application,
							shall be fined in accordance with
			 title 18, United States Code, imprisoned not more than 5 years, or both.(2)InadmissibilityAn alien who is convicted of a crime under
			 paragraph (1) shall be considered to be inadmissible to the United States on
			 the ground described in section 212(a)(6)(C)(i) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1182(a)(6)(C)(i)).
						(h)Eligibility for legal
			 servicesSection 504(a)(11)
			 of Public Law 104–134 (110 Stat. 1321–53 et seq.) shall not be construed to
			 prevent a recipient of funds under the Legal Services Corporation Act (42
			 U.S.C. 2996 et seq.) from providing legal assistance directly related to an
			 application for blue card status or an adjustment of status under section
			 103.
					(i)Application fees
						(1)Fee scheduleThe Secretary shall provide for a schedule
			 of fees that—
							(A)shall be charged for the filing of an
			 application for blue card status or for an adjustment of status under section
			 103; and
							(B)may be charged by qualified designated
			 entities to help defray the costs of services provided to such
			 applicants.
							(2)Prohibition on excess fees by qualified
			 designated entitiesA
			 qualified designated entity may not charge any fee in excess of, or in addition
			 to, the fees authorized under paragraph (1)(B) for services provided to
			 applicants.
						(3)Disposition of fees
							(A)In generalThere is established in the general fund of
			 the Treasury a separate account, which shall be known as the
			 Agricultural Worker Immigration Status Adjustment Account.
			 Notwithstanding any other provision of law, there shall be deposited as
			 offsetting receipts into the account all fees collected under paragraph
			 (1)(A).
							(B)Use of fees for application
			 processingAmounts deposited
			 in the Agricultural Worker Immigration Status Adjustment Account
			 shall remain available to the Secretary until expended for processing
			 applications for blue card status or an adjustment of status under section
			 103.
							105.Waiver of numerical limitations and certain
			 grounds for inadmissibility
					(a)Numerical limitations do not
			 applyThe numerical
			 limitations of sections 201 and 202 of the Immigration and Nationality Act (8 U.S.C. 1151
			 and 1152) shall not apply to the adjustment of aliens to lawful permanent
			 resident status under section 103.
					(b)Waiver of certain grounds of
			 inadmissibilityIn the
			 determination of an alien’s eligibility for status under section 101(a) or an
			 alien’s eligibility for adjustment of status under section 103(b)(2)(A) the
			 following rules shall apply:
						(1)Grounds of exclusion not
			 applicableThe provisions of
			 paragraphs (5), (6)(A), (7), and (9) of section 212(a) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1182(a)) shall not apply.
						(2)Waiver of other grounds
							(A)In generalExcept as provided in subparagraph (B), the
			 Secretary may waive any other provision of such section 212(a) in the case of
			 individual aliens for humanitarian purposes, to ensure family unity, or if
			 otherwise in the public interest.
							(B)Grounds that may not be
			 waivedSubparagraphs (A),
			 (B), (C), (D), (G), (H), and (I) of paragraph (2) and paragraphs (3) and (4) of
			 such section 212(a) may not be waived by the Secretary under subparagraph
			 (A).
							(C)ConstructionNothing in this paragraph shall be
			 construed as affecting the authority of the Secretary other than under this
			 subparagraph to waive provisions of such section 212(a).
							(3)Special rule for determination of public
			 chargeAn alien is not
			 ineligible for blue card status or an adjustment of status under section 103 by
			 reason of a ground of inadmissibility under section 212(a)(4) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1182(a)(4)) if the alien demonstrates a history of employment in the
			 United States evidencing self-support without reliance on public cash
			 assistance.
						(c)Temporary stay of removal and work
			 authorization for certain applicants
						(1)Before application periodEffective on the date of enactment of this
			 Act, the Secretary shall provide that, in the case of an alien who is
			 apprehended before the beginning of the application period described in section
			 101(a)(2) and who can establish a nonfrivolous case of eligibility for blue
			 card status (but for the fact that the alien may not apply for such status
			 until the beginning of such period), until the alien has had the opportunity
			 during the first 30 days of the application period to complete the filing of an
			 application for blue card status, the alien—
							(A)may not be removed; and
							(B)shall be granted authorization to engage in
			 employment in the United States and be provided an employment authorized
			 endorsement or other appropriate work permit for such purpose.
							(2)During application periodThe Secretary shall provide that, in the
			 case of an alien who presents a nonfrivolous application for blue card status
			 during the application period described in section 101(a)(2), including an
			 alien who files such an application within 30 days of the alien’s apprehension,
			 and until a final determination on the application has been made in accordance
			 with this section, the alien—
							(A)may not be removed; and
							(B)shall be granted authorization to engage in
			 employment in the United States and be provided an employment authorized
			 endorsement or other appropriate work permit for such purpose.
							106.Administrative and judicial review
					(a)In generalThere shall be no administrative or
			 judicial review of a determination respecting an application for blue card
			 status or adjustment of status under section 103 except in accordance with this
			 section.
					(b)Administrative review
						(1)Single level of administrative appellate
			 reviewThe Secretary shall
			 establish an appellate authority to provide for a single level of
			 administrative appellate review of such a determination.
						(2)Standard for reviewSuch administrative appellate review shall
			 be based solely upon the administrative record established at the time of the
			 determination on the application and upon such additional or newly discovered
			 evidence as may not have been available at the time of the
			 determination.
						(c)Judicial review
						(1)Limitation to review of
			 removalThere shall be
			 judicial review of such a determination only in the judicial review of an order
			 of removal under section 242 of the Immigration
			 and Nationality Act (8 U.S.C. 1252).
						(2)Standard for judicial reviewSuch judicial review shall be based solely
			 upon the administrative record established at the time of the review by the
			 appellate authority and the findings of fact and determinations contained in
			 such record shall be conclusive unless the applicant can establish abuse of
			 discretion or that the findings are directly contrary to clear and convincing
			 facts contained in the record considered as a whole.
						107.Use of informationBeginning not later than the first day of
			 the application period described in section 101(a)(2), the Secretary, in
			 cooperation with qualified designated entities (as that term is defined in
			 section 104(b)), shall broadly disseminate information respecting the benefits
			 that aliens may receive under this subtitle and the requirements that an alien
			 is required to meet to receive such benefits.
				108.Regulations, effective date, authorization
			 of appropriations
					(a)RegulationsThe Secretary shall issue regulations to
			 implement this subtitle not later than the first day of the seventh month that
			 begins after the date of enactment of this Act.
					(b)Effective
			 dateThis subtitle shall take
			 effect on the date that regulations required by subsection (a) are issued,
			 regardless of whether such regulations are issued on an interim basis or on any
			 other basis.
					(c)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary such sums as may be necessary to
			 implement this subtitle, including any sums needed for costs associated with
			 the initiation of such implementation, for fiscal years 2009 and 2010.
					BCorrection of Social Security
			 Records
				111.Correction of Social Security
			 records
					(a)In GeneralSection 208(e)(1) of the
			 Social Security Act (42 U.S.C.
			 408(e)(1)) is amended—
						(1)in subparagraph (B)(ii), by striking
			 or at the end;
						(2)in subparagraph (C), by inserting
			 or at the end;
						(3)by inserting after subparagraph (C) the
			 following:
							
								(D)who is granted blue card status under the
				Agricultural Job Opportunities, Benefits, and
				Security Act of 2009
								;
				and
						(4)by striking 1990. and
			 inserting 1990, or in the case of an alien described in subparagraph
			 (D), if such conduct is alleged to have occurred before the date on which the
			 alien was granted blue card status..
						(b)Effective
			 DateThe amendments made by
			 subsection (a) shall take effect on the first day of the seventh month that
			 begins after the date of the enactment of this Act.
					IIREFORM OF H–2A WORKER PROGRAM
			201.Amendments to the
			 Immigration and Nationality
			 Act
				(a)In GeneralTitle II of the Immigration and Nationality
			 Act (8 U.S.C. 1151 et seq.) is amended by striking section 218 and inserting
			 the following:
					
						218.H–2a employer applications
							(a)Applications to the Secretary of
				Labor
								(1)In generalNo alien may be admitted to the United
				States as an H–2A worker, or otherwise provided status as an H–2A worker,
				unless the employer has filed with the Secretary of Labor an application
				containing—
									(A)the assurances described in subsection
				(b);
									(B)a description of the nature and location of
				the work to be performed;
									(C)the anticipated period (expected beginning
				and ending dates) for which the workers will be needed; and
									(D)the number of job opportunities in which
				the employer seeks to employ the workers.
									(2)Accompanied by job offerEach application filed under paragraph (1)
				shall be accompanied by a copy of the job offer describing the wages and other
				terms and conditions of employment and the bona fide occupational
				qualifications that shall be possessed by a worker to be employed in the job
				opportunity in question.
								(b)Assurances for Inclusion in
				ApplicationsThe assurances
				referred to in subsection (a)(1) are the following:
								(1)Job opportunities covered by collective
				bargaining agreementsWith
				respect to a job opportunity that is covered under a collective bargaining
				agreement:
									(A)Union contract describedThe job opportunity is covered by a union
				contract which was negotiated at arm’s length between a bona fide union and the
				employer.
									(B)Strike or lockoutThe specific job opportunity for which the
				employer is requesting an H–2A worker is not vacant because the former occupant
				is on strike or being locked out in the course of a labor dispute.
									(C)Notification of bargaining
				representativesThe employer,
				at the time of filing the application, has provided notice of the filing under
				this paragraph to the bargaining representative of the employer’s employees in
				the occupational classification at the place or places of employment for which
				aliens are sought.
									(D)Temporary or seasonal job
				opportunitiesThe job
				opportunity is temporary or seasonal.
									(E)Offers to united states
				workersThe employer has
				offered or will offer the job to any eligible United States worker who applies
				and is equally or better qualified for the job for which the nonimmigrant is,
				or the nonimmigrants are, sought and who will be available at the time and
				place of need.
									(F)Provision of insuranceIf the job opportunity is not covered by
				the State workers’ compensation law, the employer will provide, at no cost to
				the worker, insurance covering injury and disease arising out of, and in the
				course of, the worker’s employment which will provide benefits at least equal
				to those provided under the State’s workers’ compensation law for comparable
				employment.
									(2)Job opportunities not covered by collective
				bargaining agreementsWith
				respect to a job opportunity that is not covered under a collective bargaining
				agreement:
									(A)Strike or lockoutThe specific job opportunity for which the
				employer has applied for an H–2A worker is not vacant because the former
				occupant is on strike or being locked out in the course of a labor
				dispute.
									(B)Temporary or seasonal job
				opportunitiesThe job
				opportunity is temporary or seasonal.
									(C)Benefit, wage, and working
				conditionsThe employer will
				provide, at a minimum, the benefits, wages, and working conditions required by
				section 218A to all workers employed in the job opportunities for which the
				employer has applied for an H–2A worker under subsection (a) and to all other
				workers in the same occupation at the place of employment.
									(D)Nondisplacement of United States
				workersThe employer did not
				displace and will not displace a United States worker employed by the employer
				during the period of employment and for a period of 30 days preceding the
				period of employment in the occupation at the place of employment for which the
				employer has applied for an H–2A worker.
									(E)Requirements for placement of the
				nonimmigrant with other employersThe employer will not place the
				nonimmigrant with another employer unless—
										(i)the nonimmigrant performs duties in whole
				or in part at 1 or more worksites owned, operated, or controlled by such other
				employer;
										(ii)there are indicia of an employment
				relationship between the nonimmigrant and such other employer; and
										(iii)the employer has inquired of the other
				employer as to whether, and has no actual knowledge or notice that, during the
				period of employment and for a period of 30 days preceding the period of
				employment, the other employer has displaced or intends to displace a United
				States worker employed by the other employer in the occupation at the place of
				employment for which the employer seeks approval to employ H–2A workers.
										(F)Statement of liabilityThe application form shall include a clear
				statement explaining the liability under subparagraph (E) of an employer if the
				other employer described in such subparagraph displaces a United States worker
				as described in such subparagraph.
									(G)Provision of insuranceIf the job opportunity is not covered by
				the State workers’ compensation law, the employer will provide, at no cost to
				the worker, insurance covering injury and disease arising out of and in the
				course of the worker’s employment which will provide benefits at least equal to
				those provided under the State’s workers’ compensation law for comparable
				employment.
									(H)Employment of United States
				workers
										(i)RecruitmentThe employer has taken or will take the
				following steps to recruit United States workers for the job opportunities for
				which the H–2A nonimmigrant is, or H–2A nonimmigrants are, sought:
											(I)Contacting former workersThe employer shall make reasonable efforts
				through the sending of a letter by United States Postal Service mail, or
				otherwise, to contact any United States worker the employer employed during the
				previous season in the occupation at the place of intended employment for which
				the employer is applying for workers and has made the availability of the
				employer’s job opportunities in the occupation at the place of intended
				employment known to such previous workers, unless the worker was terminated
				from employment by the employer for a lawful job-related reason or abandoned
				the job before the worker completed the period of employment of the job
				opportunity for which the worker was hired.
											(II)Filing a job offer with the local office of
				the state employment security agencyNot later than 28 days before the date on
				which the employer desires to employ an H–2A worker in a temporary or seasonal
				agricultural job opportunity, the employer shall submit a copy of the job offer
				described in subsection (a)(2) to the local office of the State employment
				security agency which serves the area of intended employment and authorize the
				posting of the job opportunity on America’s Job Bank or other
				electronic job registry, except that nothing in this subclause shall require
				the employer to file an interstate job order under section 653 of title 20,
				Code of Federal Regulations.
											(III)Advertising of job
				opportunitiesNot later than
				14 days before the date on which the employer desires to employ an H–2A worker
				in a temporary or seasonal agricultural job opportunity, the employer shall
				advertise the availability of the job opportunities for which the employer is
				seeking workers in a publication in the local labor market that is likely to be
				patronized by potential farm workers.
											(IV)Emergency proceduresThe Secretary of Labor shall, by
				regulation, provide a procedure for acceptance and approval of applications in
				which the employer has not complied with the provisions of this subparagraph
				because the employer’s need for H–2A workers could not reasonably have been
				foreseen.
											(ii)Job offersThe employer has offered or will offer the
				job to any eligible United States worker who applies and is equally or better
				qualified for the job for which the nonimmigrant is, or nonimmigrants are,
				sought and who will be available at the time and place of need.
										(iii)Period of employmentThe employer will provide employment to any
				qualified United States worker who applies to the employer during the period
				beginning on the date on which the H–2A worker departs for the employer’s place
				of employment and ending on the date on which 50 percent of the period of
				employment for which the H–2A worker who is in the job was hired has elapsed,
				subject to the following requirements:
											(I)ProhibitionNo person or entity shall willfully and
				knowingly withhold United States workers before the arrival of H–2A workers in
				order to force the hiring of United States workers under this clause.
											(II)ComplaintsUpon receipt of a complaint by an employer
				that a violation of subclause (I) has occurred, the Secretary of Labor shall
				immediately investigate. The Secretary of Labor shall, within 36 hours of the
				receipt of the complaint, issue findings concerning the alleged violation. If
				the Secretary of Labor finds that a violation has occurred, the Secretary of
				Labor shall immediately suspend the application of this clause with respect to
				that certification for that date of need.
											(III)Placement of united states
				workersBefore referring a
				United States worker to an employer during the period described in the matter
				preceding subclause (I), the Secretary of Labor shall make all reasonable
				efforts to place the United States worker in an open job acceptable to the
				worker, if there are other job offers pending with the job service that offer
				similar job opportunities in the area of intended employment.
											(iv)Statutory constructionNothing in this subparagraph shall be
				construed to prohibit an employer from using such legitimate selection criteria
				relevant to the type of job that are normal or customary to the type of job
				involved so long as such criteria are not applied in a discriminatory
				manner.
										(c)Applications by Associations on Behalf of
				Employer Members
								(1)In generalAn agricultural association may file an
				application under subsection (a) on behalf of 1 or more of its employer members
				that the association certifies in its application has or have agreed in writing
				to comply with the requirements of this section and sections 218A, 218B, and
				218C.
								(2)Treatment of associations acting as
				employersIf an association
				filing an application under paragraph (1) is a joint or sole employer of the
				temporary or seasonal agricultural workers requested on the application, the
				certifications granted under subsection (e)(2)(B) to the association may be
				used for the certified job opportunities of any of its producer members named
				on the application, and such workers may be transferred among such producer
				members to perform the agricultural services of a temporary or seasonal nature
				for which the certifications were granted.
								(d)Withdrawal of Applications
								(1)In generalAn employer may withdraw an application
				filed pursuant to subsection (a), except that if the employer is an
				agricultural association, the association may withdraw an application filed
				pursuant to subsection (a) with respect to 1 or more of its members. To
				withdraw an application, the employer or association shall notify the Secretary
				of Labor in writing, and the Secretary of Labor shall acknowledge in writing
				the receipt of such withdrawal notice. An employer who withdraws an application
				under subsection (a), or on whose behalf an application is withdrawn, is
				relieved of the obligations undertaken in the application.
								(2)LimitationAn application may not be withdrawn while
				any alien provided status under section 101(a)(15)(H)(ii)(a) pursuant to such
				application is employed by the employer.
								(3)Obligations under other
				statutesAny obligation
				incurred by an employer under any other law or regulation as a result of the
				recruitment of United States workers or H–2A workers under an offer of terms
				and conditions of employment required as a result of making an application
				under subsection (a) is unaffected by withdrawal of such application.
								(e)Review and Approval of
				Applications
								(1)Responsibility of employersThe employer shall make available for
				public examination, within 1 working day after the date on which an application
				under subsection (a) is filed, at the employer’s principal place of business or
				worksite, a copy of each such application (and such accompanying documents as
				are necessary).
								(2)Responsibility of the secretary of
				labor
									(A)Compilation of listThe Secretary of Labor shall compile, on a
				current basis, a list (by employer and by occupational classification) of the
				applications filed under subsection (a). Such list shall include the wage rate,
				number of workers sought, period of intended employment, and date of need. The
				Secretary of Labor shall make such list available for examination in the
				District of Columbia.
									(B)Review of applicationsThe Secretary of Labor shall review such an
				application only for completeness and obvious inaccuracies. Unless the
				Secretary of Labor finds that the application is incomplete or obviously
				inaccurate, the Secretary of Labor shall certify that the intending employer
				has filed with the Secretary of Labor an application as described in subsection
				(a). Such certification shall be provided within 7 days of the filing of the
				application.
									
					
						218A.H–2a employment requirements
							(a)Preferential Treatment of Aliens
				ProhibitedEmployers seeking
				to hire United States workers shall offer the United States workers no less
				than the same benefits, wages, and working conditions that the employer is
				offering, intends to offer, or will provide to H–2A workers. Conversely, no job
				offer may impose on United States workers any restrictions or obligations which
				will not be imposed on the employer’s H–2A workers.
							(b)Minimum Benefits, Wages, and Working
				ConditionsExcept in cases
				where higher benefits, wages, or working conditions are required by the
				provisions of subsection (a), in order to protect similarly employed United
				States workers from adverse effects with respect to benefits, wages, and
				working conditions, every job offer which shall accompany an application under
				section 218(b)(2) shall include each of the following benefit, wage, and
				working condition provisions:
								(1)Requirement to provide housing or a housing
				allowance
									(A)In generalAn employer applying under section 218(a)
				for H–2A workers shall offer to provide housing at no cost to all workers in
				job opportunities for which the employer has applied under that section and to
				all other workers in the same occupation at the place of employment, whose
				place of residence is beyond normal commuting distance.
									(B)Type of housingIn complying with subparagraph (A), an
				employer may, at the employer’s election, provide housing that meets applicable
				Federal standards for temporary labor camps or secure housing that meets
				applicable local standards for rental or public accommodation housing or other
				substantially similar class of habitation, or in the absence of applicable
				local standards, State standards for rental or public accommodation housing or
				other substantially similar class of habitation. In the absence of applicable
				local or State standards, Federal temporary labor camp standards shall
				apply.
									(C)Family
				housingIf it is the
				prevailing practice in the occupation and area of intended employment to
				provide family housing, family housing shall be provided to workers with
				families who request it.
									(D)Workers engaged in the range production of
				livestockThe Secretary of
				Labor shall issue regulations that address the specific requirements for the
				provision of housing to workers engaged in the range production of
				livestock.
									(E)LimitationNothing in this paragraph shall be
				construed to require an employer to provide or secure housing for persons who
				were not entitled to such housing under the temporary labor certification
				regulations in effect on June 1, 1986.
									(F)Charges for housing
										(i)Charges for public housingIf public housing provided for migrant
				agricultural workers under the auspices of a local, county, or State government
				is secured by an employer, and use of the public housing unit normally requires
				charges from migrant workers, such charges shall be paid by the employer
				directly to the appropriate individual or entity affiliated with the housing’s
				management.
										(ii)Deposit chargesCharges in the form of deposits for bedding
				or other similar incidentals related to housing shall not be levied upon
				workers by employers who provide housing for their workers. An employer may
				require a worker found to have been responsible for damage to such housing
				which is not the result of normal wear and tear related to habitation to
				reimburse the employer for the reasonable cost of repair of such damage.
										(G)Housing allowance as alternative
										(i)In generalIf the requirement set out in clause (ii)
				is satisfied, the employer may provide a reasonable housing allowance instead
				of offering housing under subparagraph (A). Upon the request of a worker
				seeking assistance in locating housing, the employer shall make a good faith
				effort to assist the worker in identifying and locating housing in the area of
				intended employment. An employer who offers a housing allowance to a worker, or
				assists a worker in locating housing which the worker occupies, pursuant to
				this clause shall not be deemed a housing provider under section 203 of the
				Migrant and Seasonal Agricultural Worker Protection Act (29 U.S.C. 1823) solely
				by virtue of providing such housing allowance. No housing allowance may be used
				for housing which is owned or controlled by the employer.
										(ii)CertificationThe requirement of this clause is satisfied
				if the Governor of the State certifies to the Secretary of Labor that there is
				adequate housing available in the area of intended employment for migrant farm
				workers and H–2A workers who are seeking temporary housing while employed in
				agricultural work. Such certification shall expire after 3 years unless renewed
				by the Governor of the State.
										(iii)Amount of allowance
											(I)Nonmetropolitan countiesIf the place of employment of the workers
				provided an allowance under this subparagraph is a nonmetropolitan county, the
				amount of the housing allowance under this subparagraph shall be equal to the
				statewide average fair market rental for existing housing for nonmetropolitan
				counties for the State, as established by the Secretary of Housing and Urban
				Development pursuant to section 8(c) of the United States Housing Act of 1937 (42 U.S.C.
				1437f(c)), based on a 2-bedroom dwelling unit and an assumption of 2 persons
				per bedroom.
											(II)Metropolitan countiesIf the place of employment of the workers
				provided an allowance under this paragraph is in a metropolitan county, the
				amount of the housing allowance under this subparagraph shall be equal to the
				statewide average fair market rental for existing housing for metropolitan
				counties for the State, as established by the Secretary of Housing and Urban
				Development pursuant to section 8(c) of the United States Housing Act of 1937 (42 U.S.C.
				1437f(c)), based on a 2-bedroom dwelling unit and an assumption of 2 persons
				per bedroom.
											(2)Reimbursement of transportation
									(A)To place of employmentA worker who completes 50 percent of the
				period of employment of the job opportunity for which the worker was hired
				shall be reimbursed by the employer for the cost of the worker’s transportation
				and subsistence from the place from which the worker came to work for the
				employer (or place of last employment, if the worker traveled from such place)
				to the place of employment.
									(B)From place of employmentA worker who completes the period of
				employment for the job opportunity involved shall be reimbursed by the employer
				for the cost of the worker’s transportation and subsistence from the place of
				employment to the place from which the worker, disregarding intervening
				employment, came to work for the employer, or to the place of next employment,
				if the worker has contracted with a subsequent employer who has not agreed to
				provide or pay for the worker’s transportation and subsistence to such
				subsequent employer’s place of employment.
									(C)Limitation
										(i)Amount of reimbursementExcept as provided in clause (ii), the
				amount of reimbursement provided under subparagraph (A) or (B) to a worker or
				alien shall not exceed the lesser of—
											(I)the actual cost to the worker or alien of
				the transportation and subsistence involved; or
											(II)the most economical and reasonable common
				carrier transportation charges and subsistence costs for the distance
				involved.
											(ii)Distance traveledNo reimbursement under subparagraph (A) or
				(B) shall be required if the distance traveled is 100 miles or less, or the
				worker is not residing in employer-provided housing or housing secured through
				an allowance as provided in paragraph (1)(G).
										(D)Early terminationIf the worker is laid off or employment is
				terminated for contract impossibility (as described in paragraph (4)(D)) before
				the anticipated ending date of employment, the employer shall provide the
				transportation and subsistence required by subparagraph (B) and,
				notwithstanding whether the worker has completed 50 percent of the period of
				employment, shall provide the transportation reimbursement required by
				subparagraph (A).
									(E)Transportation between living quarters and
				worksiteThe employer shall
				provide transportation between the worker’s living quarters and the employer’s
				worksite without cost to the worker, and such transportation will be in
				accordance with applicable laws and regulations.
									(3)Required wages
									(A)In generalAn employer applying for workers under
				section 218(a) shall offer to pay, and shall pay, all workers in the occupation
				for which the employer has applied for workers, not less (and is not required
				to pay more) than the greater of the prevailing wage in the occupation in the
				area of intended employment or the adverse effect wage rate. No worker shall be
				paid less than the greater of the hourly wage prescribed under section 6(a)(1)
				of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)) or the applicable
				State minimum wage.
									(B)LimitationEffective on the date of the enactment of
				the Agricultural Job Opportunities, Benefits,
				and Security Act of 2009 and continuing for 3 years thereafter,
				no adverse effect wage rate for a State may be more than the adverse effect
				wage rate for that State in effect on January 1, 2009, as established by
				section 655.107 of title 20, Code of Federal Regulations.
									(C)Required wages after 3-year freeze
										(i)First adjustmentIf Congress does not set a new wage
				standard applicable to this section before the first March 1 that is not less
				than 3 years after the date of enactment of this section, the adverse effect
				wage rate for each State beginning on such March 1 shall be the wage rate that
				would have resulted if the adverse effect wage rate in effect on January 1,
				2009, had been annually adjusted, beginning on March 1, 2012, by the lesser
				of—
											(I)the 12-month percentage change in the
				Consumer Price Index for All Urban Consumers between December of the second
				preceding year and December of the preceding year; and
											(II)4 percent.
											(ii)Subsequent annual adjustmentsBeginning on the first March 1 that is not
				less than 4 years after the date of enactment of this section, and each March 1
				thereafter, the adverse effect wage rate then in effect for each State shall be
				adjusted by the lesser of—
											(I)the 12-month percentage change in the
				Consumer Price Index for All Urban Consumers between December of the second
				preceding year and December of the preceding year; and
											(II)4 percent.
											(D)DeductionsThe employer shall make only those
				deductions from the worker’s wages that are authorized by law or are reasonable
				and customary in the occupation and area of employment. The job offer shall
				specify all deductions not required by law which the employer will make from
				the worker’s wages.
									(E)Frequency of payThe employer shall pay the worker not less
				frequently than twice monthly, or in accordance with the prevailing practice in
				the area of employment, whichever is more frequent.
									(F)Hours and earnings statementsThe employer shall furnish to the worker,
				on or before each payday, in 1 or more written statements—
										(i)the worker’s total earnings for the pay
				period;
										(ii)the worker’s hourly rate of pay, piece rate
				of pay, or both;
										(iii)the hours of employment which have been
				offered to the worker (broken out by hours offered in accordance with and over
				and above the 3/4 guarantee described in paragraph
				(4);
										(iv)the hours actually worked by the
				worker;
										(v)an itemization of the deductions made from
				the worker’s wages; and
										(vi)if piece rates of pay are used, the units
				produced daily.
										(G)Report on wage protectionsNot later than December 31, 2011, the
				Comptroller General of the United States shall prepare and transmit to the
				Secretary of Labor, the Committee on the Judiciary of the Senate, and Committee
				on the Judiciary of the House of Representatives, a report that
				addresses—
										(i)whether the employment of H–2A or
				unauthorized aliens in the United States agricultural workforce has depressed
				United States farm worker wages below the levels that would otherwise have
				prevailed if alien farm workers had not been employed in the United
				States;
										(ii)whether an adverse effect wage rate is
				necessary to prevent wages of United States farm workers in occupations in
				which H–2A workers are employed from falling below the wage levels that would
				have prevailed in the absence of the employment of H–2A workers in those
				occupations;
										(iii)whether alternative wage standards, such as
				a prevailing wage standard, would be sufficient to prevent wages in occupations
				in which H–2A workers are employed from falling below the wage level that would
				have prevailed in the absence of H–2A employment;
										(iv)whether any changes are warranted in the
				current methodologies for calculating the adverse effect wage rate and the
				prevailing wage; and
										(v)recommendations for future wage protection
				under this section.
										(H)Commission on wage standards
										(i)EstablishmentThere is established the Commission on
				Agricultural Wage Standards under the H–2A program (in this subparagraph
				referred to as the Commission).
										(ii)CompositionThe Commission shall consist of 10 members
				as follows:
											(I)Four representatives of agricultural
				employers and 1 representative of the Department of Agriculture, each appointed
				by the Secretary of Agriculture.
											(II)Four representatives of agricultural
				workers and 1 representative of the Department of Labor, each appointed by the
				Secretary of Labor.
											(iii)FunctionsThe Commission shall conduct a study that
				shall address—
											(I)whether the employment of H–2A or
				unauthorized aliens in the United States agricultural workforce has depressed
				United States farm worker wages below the levels that would otherwise have
				prevailed if alien farm workers had not been employed in the United
				States;
											(II)whether an adverse effect wage rate is
				necessary to prevent wages of United States farm workers in occupations in
				which H–2A workers are employed from falling below the wage levels that would
				have prevailed in the absence of the employment of H–2A workers in those
				occupations;
											(III)whether alternative wage standards, such as
				a prevailing wage standard, would be sufficient to prevent wages in occupations
				in which H–2A workers are employed from falling below the wage level that would
				have prevailed in the absence of H–2A employment;
											(IV)whether any changes are warranted in the
				current methodologies for calculating the adverse effect wage rate and the
				prevailing wage rate; and
											(V)recommendations for future wage protection
				under this section.
											(iv)Final reportNot later than December 31, 2011, the
				Commission shall submit a report to the Congress setting forth the findings of
				the study conducted under clause (iii).
										(v)Termination dateThe Commission shall terminate upon
				submitting its final report.
										(4)Guarantee of employment
									(A)Offer to workerThe employer shall guarantee to offer the
				worker employment for the hourly equivalent of at least
				3/4 of the work days of the total period of employment,
				beginning with the first work day after the arrival of the worker at the place
				of employment and ending on the expiration date specified in the job offer. For
				purposes of this subparagraph, the hourly equivalent means the number of hours
				in the work days as stated in the job offer and shall exclude the worker’s
				Sabbath and Federal holidays. If the employer affords the United States or H–2A
				worker less employment than that required under this paragraph, the employer
				shall pay such worker the amount which the worker would have earned had the
				worker, in fact, worked for the guaranteed number of hours.
									(B)Failure to workAny hours which the worker fails to work,
				up to a maximum of the number of hours specified in the job offer for a work
				day, when the worker has been offered an opportunity to do so, and all hours of
				work actually performed (including voluntary work in excess of the number of
				hours specified in the job offer in a work day, on the worker’s Sabbath, or on
				Federal holidays) may be counted by the employer in calculating whether the
				period of guaranteed employment has been met.
									(C)Abandonment of employment, termination for
				causeIf the worker
				voluntarily abandons employment before the end of the contract period, or is
				terminated for cause, the worker is not entitled to the
				3/4 guarantee described in subparagraph
				(A).
									(D)Contract impossibilityIf, before the expiration of the period of
				employment specified in the job offer, the services of the worker are no longer
				required for reasons beyond the control of the employer due to any form of
				natural disaster, including a flood, hurricane, freeze, earthquake, fire,
				drought, plant or animal disease or pest infestation, or regulatory drought,
				before the guarantee in subparagraph (A) is fulfilled, the employer may
				terminate the worker’s employment. In the event of such termination, the
				employer shall fulfill the employment guarantee in subparagraph (A) for the
				work days that have elapsed from the first work day after the arrival of the
				worker to the termination of employment. In such cases, the employer will make
				efforts to transfer the United States worker to other comparable employment
				acceptable to the worker. If such transfer is not effected, the employer shall
				provide the return transportation required in paragraph (2)(D).
									(5)Motor vehicle safety
									(A)Mode of transportation subject to
				coverage
										(i)In generalExcept as provided in clauses (iii) and
				(iv), this subsection applies to any H–2A employer that uses or causes to be
				used any vehicle to transport an H–2A worker within the United States.
										(ii)Defined termIn this paragraph, the term uses or
				causes to be used—
											(I)applies only to transportation provided by
				an H–2A employer to an H–2A worker, or by a farm labor contractor to an H–2A
				worker at the request or direction of an H–2A employer; and
											(II)does not apply to—
												(aa)transportation provided, or transportation
				arrangements made, by an H–2A worker, unless the employer specifically
				requested or arranged such transportation; or
												(bb)car pooling arrangements made by H–2A
				workers themselves, using 1 of the workers’ own vehicles, unless specifically
				requested by the employer directly or through a farm labor contractor.
												(iii)ClarificationProviding a job offer to an H–2A worker
				that causes the worker to travel to or from the place of employment, or the
				payment or reimbursement of the transportation costs of an H–2A worker by an
				H–2A employer, shall not constitute an arrangement of, or participation in,
				such transportation.
										(iv)Agricultural machinery and equipment
				excludedThis subsection does
				not apply to the transportation of an H–2A worker on a tractor, combine,
				harvester, picker, or other similar machinery or equipment while such worker is
				actually engaged in the planting, cultivating, or harvesting of agricultural
				commodities or the care of livestock or poultry or engaged in transportation
				incidental thereto.
										(v)Common carriers excludedThis subsection does not apply to common
				carrier motor vehicle transportation in which the provider holds itself out to
				the general public as engaging in the transportation of passengers for hire and
				holds a valid certification of authorization for such purposes from an
				appropriate Federal, State, or local agency.
										(B)Applicability of standards, licensing, and
				insurance requirements
										(i)In generalWhen using, or causing to be used, any
				vehicle for the purpose of providing transportation to which this subparagraph
				applies, each employer shall—
											(I)ensure that each such vehicle conforms to
				the standards prescribed by the Secretary of Labor under section 401(b) of the
				Migrant and Seasonal Agricultural Worker Protection Act (29 U.S.C. 1841(b)) and
				other applicable Federal and State safety standards;
											(II)ensure that each driver has a valid and
				appropriate license, as provided by State law, to operate the vehicle;
				and
											(III)have an insurance policy or a liability
				bond that is in effect which insures the employer against liability for damage
				to persons or property arising from the ownership, operation, or causing to be
				operated, of any vehicle used to transport any H–2A worker.
											(ii)Amount of insurance requiredThe level of insurance required shall be
				determined by the Secretary of Labor pursuant to regulations to be issued under
				this subsection.
										(iii)Effect of workers’ compensation
				coverageIf the employer of
				any H–2A worker provides workers’ compensation coverage for such worker in the
				case of bodily injury or death as provided by State law, the following
				adjustments in the requirements of subparagraph (B)(i)(III) relating to having
				an insurance policy or liability bond apply:
											(I)No insurance policy or liability bond shall
				be required of the employer, if such workers are transported only under
				circumstances for which there is coverage under such State law.
											(II)An insurance policy or liability bond shall
				be required of the employer for circumstances under which coverage for the
				transportation of such workers is not provided under such State law.
											(c)Compliance With Labor LawsAn employer shall assure that, except as
				otherwise provided in this section, the employer will comply with all
				applicable Federal, State, and local labor laws, including laws affecting
				migrant and seasonal agricultural workers, with respect to all United States
				workers and alien workers employed by the employer, except that a violation of
				this assurance shall not constitute a violation of the Migrant and Seasonal
				Agricultural Worker Protection Act (29 U.S.C. 1801 et seq.).
							(d)Copy of Job OfferThe employer shall provide to the worker,
				not later than the day the work commences, a copy of the employer’s application
				and job offer described in section 218(a), or, if the employer will require the
				worker to enter into a separate employment contract covering the employment in
				question, such separate employment contract.
							(e)Range Production of LivestockNothing in this section, section 218, or
				section 218B shall preclude the Secretary of Labor and the Secretary from
				continuing to apply special procedures and requirements to the admission and
				employment of aliens in occupations involving the range production of
				livestock.
							218B.Procedure for admission and extension of
				stay of h–2a workers
							(a)Petitioning for AdmissionAn employer, or an association acting as an
				agent or joint employer for its members, that seeks the admission into the
				United States of an H–2A worker may file a petition with the Secretary. The
				petition shall be accompanied by an accepted and currently valid certification
				provided by the Secretary of Labor under section 218(e)(2)(B) covering the
				petitioner.
							(b)Expedited Adjudication by the
				SecretaryThe Secretary shall
				establish a procedure for expedited adjudication of petitions filed under
				subsection (a) and within 7 working days shall, by fax, cable, or other means
				assuring expedited delivery, transmit a copy of notice of action on the
				petition to the petitioner and, in the case of approved petitions, to the
				appropriate immigration officer at the port of entry or United States consulate
				(as the case may be) where the petitioner has indicated that the alien
				beneficiary (or beneficiaries) will apply for a visa or admission to the United
				States.
							(c)Criteria for Admissibility
								(1)In generalAn H–2A worker shall be considered
				admissible to the United States if the alien is otherwise admissible under this
				section, section 218, and section 218A, and the alien is not ineligible under
				paragraph (2).
								(2)DisqualificationAn alien shall be considered inadmissible
				to the United States and ineligible for nonimmigrant status under section
				101(a)(15)(H)(ii)(a) if the alien has, at any time during the past 5
				years—
									(A)violated a material provision of this
				section, including the requirement to promptly depart the United States when
				the alien’s authorized period of admission under this section has expired;
				or
									(B)otherwise violated a term or condition of
				admission into the United States as a nonimmigrant, including overstaying the
				period of authorized admission as such a nonimmigrant.
									(3)Waiver of ineligibility for unlawful
				presence
									(A)In generalAn alien who has not previously been
				admitted into the United States pursuant to this section, and who is otherwise
				eligible for admission in accordance with paragraphs (1) and (2), shall not be
				deemed inadmissible by virtue of section 212(a)(9)(B). If an alien described in
				the preceding sentence is present in the United States, the alien may apply
				from abroad for H–2A status, but may not be granted that status in the United
				States.
									(B)Maintenance of waiverAn alien provided an initial waiver of
				ineligibility pursuant to subparagraph (A) shall remain eligible for such
				waiver unless the alien violates the terms of this section or again becomes
				ineligible under section 212(a)(9)(B) by virtue of unlawful presence in the
				United States after the date of the initial waiver of ineligibility pursuant to
				subparagraph (A).
									(d)Period of Admission
								(1)In generalThe alien shall be admitted for the period
				of employment in the application certified by the Secretary of Labor pursuant
				to section 218(e)(2)(B), not to exceed 10 months, supplemented by a period of
				not more than 1 week before the beginning of the period of employment for the
				purpose of travel to the worksite and a period of 14 days following the period
				of employment for the purpose of departure or extension based on a subsequent
				offer of employment, except that—
									(A)the alien is not authorized to be employed
				during such 14-day period except in the employment for which the alien was
				previously authorized; and
									(B)the total period of employment, including
				such 14-day period, may not exceed 10 months.
									(2)ConstructionNothing in this subsection shall limit the
				authority of the Secretary to extend the stay of the alien under any other
				provision of this Act.
								(e)Abandonment of Employment
								(1)In generalAn alien admitted or provided status under
				section 101(a)(15)(H)(ii)(a) who abandons the employment which was the basis
				for such admission or status shall be considered to have failed to maintain
				nonimmigrant status as an H–2A worker and shall depart the United States or be
				subject to removal under section 237(a)(1)(C)(i).
								(2)Report by employerThe employer, or association acting as
				agent for the employer, shall notify the Secretary not later than 7 days after
				an H–2A worker prematurely abandons employment.
								(3)Removal by the secretaryThe Secretary shall promptly remove from
				the United States any H–2A worker who violates any term or condition of the
				worker’s nonimmigrant status.
								(4)Voluntary terminationNotwithstanding paragraph (1), an alien may
				voluntarily terminate his or her employment if the alien promptly departs the
				United States upon termination of such employment.
								(f)Replacement of Alien
								(1)In generalUpon presentation of the notice to the
				Secretary required by subsection (e)(2), the Secretary of State shall promptly
				issue a visa to, and the Secretary shall admit into the United States, an
				eligible alien designated by the employer to replace an H–2A worker—
									(A)who abandons or prematurely terminates
				employment; or
									(B)whose employment is terminated after a
				United States worker is employed pursuant to section 218(b)(2)(H)(iii), if the
				United States worker voluntarily departs before the end of the period of
				intended employment or if the employment termination is for a lawful
				job-related reason.
									(2)ConstructionNothing in this subsection is intended to
				limit any preference required to be accorded United States workers under any
				other provision of this Act.
								(g)Identification Document
								(1)In generalEach alien authorized to be admitted under
				section 101(a)(15)(H)(ii)(a) shall be provided an identification and employment
				eligibility document to verify eligibility for employment in the United States
				and verify the alien’s identity.
								(2)RequirementsNo identification and employment
				eligibility document may be issued which does not meet the following
				requirements:
									(A)The document shall be capable of reliably
				determining whether—
										(i)the individual with the identification and
				employment eligibility document whose eligibility is being verified is in fact
				eligible for employment;
										(ii)the individual whose eligibility is being
				verified is claiming the identity of another person; and
										(iii)the individual whose eligibility is being
				verified is authorized to be admitted into, and employed in, the United States
				as an H–2A worker.
										(B)The document shall be in a form that is
				resistant to counterfeiting and to tampering.
									(C)The document shall—
										(i)be compatible with other databases of the
				Secretary for the purpose of excluding aliens from benefits for which they are
				not eligible and determining whether the alien is unlawfully present in the
				United States; and
										(ii)be compatible with law enforcement
				databases to determine if the alien has been convicted of criminal
				offenses.
										(h)Extension of Stay of H–2A Aliens in the
				United States
								(1)Extension of stayIf an employer seeks approval to employ an
				H–2A alien who is lawfully present in the United States, the petition filed by
				the employer or an association pursuant to subsection (a), shall request an
				extension of the alien’s stay and a change in the alien’s employment.
								(2)Limitation on filing a petition for
				extension of stayA petition
				may not be filed for an extension of an alien’s stay—
									(A)for a period of more than 10 months;
				or
									(B)to a date that is more than 3 years after
				the date of the alien’s last admission to the United States under this
				section.
									(3)Work authorization upon filing a petition
				for extension of stay
									(A)In generalAn alien who is lawfully present in the
				United States may commence the employment described in a petition under
				paragraph (1) on the date on which the petition is filed.
									(B)DefinitionFor purposes of subparagraph (A), the term
				file means sending the petition by certified mail via the United
				States Postal Service, return receipt requested, or delivered by guaranteed
				commercial delivery which will provide the employer with a documented
				acknowledgment of the date of receipt of the petition.
									(C)Handling of petitionThe employer shall provide a copy of the
				employer’s petition to the alien, who shall keep the petition with the alien’s
				identification and employment eligibility document as evidence that the
				petition has been filed and that the alien is authorized to work in the United
				States.
									(D)Approval of petitionUpon approval of a petition for an
				extension of stay or change in the alien’s authorized employment, the Secretary
				shall provide a new or updated employment eligibility document to the alien
				indicating the new validity date, after which the alien is not required to
				retain a copy of the petition.
									(4)Limitation on employment authorization of
				aliens without valid identification and employment eligibility
				documentAn expired
				identification and employment eligibility document, together with a copy of a
				petition for extension of stay or change in the alien’s authorized employment
				that complies with the requirements of paragraph (1), shall constitute a valid
				work authorization document for a period of not more than 60 days beginning on
				the date on which such petition is filed, after which time only a currently
				valid identification and employment eligibility document shall be
				acceptable.
								(5)Limitation on an individual’s stay in
				status
									(A)Maximum
				periodThe maximum continuous
				period of authorized status as an H–2A worker (including any extensions) is 3
				years.
									(B)Requirement to remain outside the united
				states
										(i)In generalSubject to clause (ii), in the case of an
				alien outside the United States whose period of authorized status as an H–2A
				worker (including any extensions) has expired, the alien may not again apply
				for admission to the United States as an H–2A worker unless the alien has
				remained outside the United States for a continuous period equal to at least
				1/5 the duration of the alien’s previous period of
				authorized status as an H–2A worker (including any extensions).
										(ii)ExceptionClause (i) shall not apply in the case of
				an alien if the alien’s period of authorized status as an H–2A worker
				(including any extensions) was for a period of not more than 10 months and such
				alien has been outside the United States for at least 2 months during the 12
				months preceding the date the alien again is applying for admission to the
				United States as an H–2A worker.
										(i)Special rules for aliens employed as
				sheepherders, goat herders, or dairy workersNotwithstanding any provision of the
				Agricultural Job Opportunities, Benefits, and
				Security Act of 2009, an alien admitted under section
				101(a)(15)(H)(ii)(a) for employment as a sheepherder, goat herder, or dairy
				worker—
								(1)may be admitted for an initial period of 12
				months;
								(2)subject to subsection (j)(5), may have such
				initial period of admission extended for a period of up to 3 years; and
								(3)shall not be subject to the requirements of
				subsection (h)(5) (relating to periods of absence from the United
				States).
								(j)Adjustment to lawful permanent resident
				status for aliens employed as sheepherders, goat herders, or dairy
				workers
								(1)Eligible
				alienFor purposes of this
				subsection, the term eligible alien means an alien—
									(A)having nonimmigrant status under section
				101(a)(15)(H)(ii)(a) based on employment as a sheepherder, goat herder, or
				dairy worker;
									(B)who has maintained such nonimmigrant status
				in the United States for a cumulative total of 36 months (excluding any period
				of absence from the United States); and
									(C)who is seeking to receive an immigrant visa
				under section 203(b)(3)(A)(iii).
									(2)Classification petitionIn the case of an eligible alien, the
				petition under section 204 for classification under section 203(b)(3)(A)(iii)
				may be filed by—
									(A)the alien’s employer on behalf of the
				eligible alien; or
									(B)the eligible alien.
									(3)No labor certification
				requiredNotwithstanding
				section 203(b)(3)(C), no determination under section 212(a)(5)(A) is required
				with respect to an immigrant visa described in paragraph (1)(C) for an eligible
				alien.
								(4)Effect of petitionThe filing of a petition described in
				paragraph (2) or an application for adjustment of status based on the approval
				of such a petition shall not constitute evidence of an alien’s ineligibility
				for nonimmigrant status under section 101(a)(15)(H)(ii)(a).
								(5)Extension of stayThe Secretary shall extend the stay of an
				eligible alien having a pending or approved classification petition described
				in paragraph (2) in 1-year increments until a final determination is made on
				the alien’s eligibility for adjustment of status to that of an alien lawfully
				admitted for permanent residence.
								(6)ConstructionNothing in this subsection shall be
				construed to prevent an eligible alien from seeking adjustment of status in
				accordance with any other provision of law.
								218C.Worker protections and labor standards
				enforcement
							(a)Enforcement Authority
								(1)Investigation of complaints
									(A)Aggrieved person or third-party
				complaintsThe Secretary of
				Labor shall establish a process for the receipt, investigation, and disposition
				of complaints respecting a petitioner’s failure to meet a condition specified
				in section 218(b), or an employer’s misrepresentation of material facts in an
				application under section 218(a). Complaints may be filed by any aggrieved
				person or organization (including bargaining representatives). No investigation
				or hearing shall be conducted on a complaint concerning such a failure or
				misrepresentation unless the complaint was filed not later than 12 months after
				the date of the failure, or misrepresentation, respectively. The Secretary of
				Labor shall conduct an investigation under this subparagraph if there is
				reasonable cause to believe that such a failure or misrepresentation has
				occurred.
									(B)Determination on complaintUnder such process, the Secretary of Labor
				shall provide, within 30 days after the date such a complaint is filed, for a
				determination as to whether or not a reasonable basis exists to make a finding
				described in subparagraph (C), (D), (E), or (G). If the Secretary of Labor
				determines that such a reasonable basis exists, the Secretary of Labor shall
				provide for notice of such determination to the interested parties and an
				opportunity for a hearing on the complaint, in accordance with section 556 of
				title 5, United States Code, within 60 days after the date of the
				determination. If such a hearing is requested, the Secretary of Labor shall
				make a finding concerning the matter not later than 60 days after the date of
				the hearing. In the case of similar complaints respecting the same applicant,
				the Secretary of Labor may consolidate the hearings under this subparagraph on
				such complaints.
									(C)Failures to meet conditionsIf the Secretary of Labor finds, after
				notice and opportunity for a hearing, a failure to meet a condition of
				paragraph (1)(A), (1)(B), (1)(D), (1)(F), (2)(A), (2)(B), or (2)(G) of section
				218(b), a substantial failure to meet a condition of paragraph (1)(C), (1)(E),
				(2)(C), (2)(D), (2)(E), or (2)(H) of section 218(b), or a material
				misrepresentation of fact in an application under section 218(a)—
										(i)the Secretary of Labor shall notify the
				Secretary of such finding and may, in addition, impose such other
				administrative remedies (including civil money penalties in an amount not to
				exceed $1,000 per violation) as the Secretary of Labor determines to be
				appropriate; and
										(ii)the Secretary may disqualify the employer
				from the employment of aliens described in section 101(a)(15)(H)(ii)(a) for a
				period of 1 year.
										(D)Willful failures and willful
				misrepresentationsIf the
				Secretary of Labor finds, after notice and opportunity for hearing, a willful
				failure to meet a condition of section 218(b), a willful misrepresentation of a
				material fact in an application under section 218(a), or a violation of
				subsection (d)(1)—
										(i)the Secretary of Labor shall notify the
				Secretary of such finding and may, in addition, impose such other
				administrative remedies (including civil money penalties in an amount not to
				exceed $5,000 per violation) as the Secretary of Labor determines to be
				appropriate;
										(ii)the Secretary of Labor may seek appropriate
				legal or equitable relief to effectuate the purposes of subsection (d)(1);
				and
										(iii)the Secretary may disqualify the employer
				from the employment of H–2A workers for a period of 2 years.
										(E)Displacement of United States
				workersIf the Secretary of
				Labor finds, after notice and opportunity for hearing, a willful failure to
				meet a condition of section 218(b) or a willful misrepresentation of a material
				fact in an application under section 218(a), in the course of which failure or
				misrepresentation the employer displaced a United States worker employed by the
				employer during the period of employment on the employer’s application under
				section 218(a) or during the period of 30 days preceding such period of
				employment—
										(i)the Secretary of Labor shall notify the
				Secretary of such finding and may, in addition, impose such other
				administrative remedies (including civil money penalties in an amount not to
				exceed $15,000 per violation) as the Secretary of Labor determines to be
				appropriate; and
										(ii)the Secretary may disqualify the employer
				from the employment of H–2A workers for a period of 3 years.
										(F)Limitations on civil money
				penaltiesThe Secretary of
				Labor shall not impose total civil money penalties with respect to an
				application under section 218(a) in excess of $90,000.
									(G)Failures to pay wages or required
				benefitsIf the Secretary of
				Labor finds, after notice and opportunity for a hearing, that the employer has
				failed to pay the wages, or provide the housing allowance, transportation,
				subsistence reimbursement, or guarantee of employment, required under section
				218A(b), the Secretary of Labor shall assess payment of back wages, or other
				required benefits, due any United States worker or H–2A worker employed by the
				employer in the specific employment in question. The back wages or other
				required benefits under section 218A(b) shall be equal to the difference
				between the amount that should have been paid and the amount that actually was
				paid to such worker.
									(2)Statutory constructionNothing in this section shall be construed
				as limiting the authority of the Secretary of Labor to conduct any compliance
				investigation under any other labor law, including any law affecting migrant
				and seasonal agricultural workers, or, in the absence of a complaint under this
				section, under section 218 or 218A.
								(b)Rights Enforceable by Private Right of
				ActionH–2A workers may
				enforce the following rights through the private right of action provided in
				subsection (c), and no other right of action shall exist under Federal or State
				law to enforce such rights:
								(1)The providing of housing or a housing
				allowance as required under section 218A(b)(1).
								(2)The reimbursement of transportation as
				required under section 218A(b)(2).
								(3)The payment of wages required under section
				218A(b)(3) when due.
								(4)The benefits and material terms and
				conditions of employment expressly provided in the job offer described in
				section 218(a)(2), not including the assurance to comply with other Federal,
				State, and local labor laws described in section 218A(c), compliance with which
				shall be governed by the provisions of such laws.
								(5)The guarantee of employment required under
				section 218A(b)(4).
								(6)The motor vehicle safety requirements under
				section 218A(b)(5).
								(7)The prohibition of discrimination under
				subsection (d)(2).
								(c)Private Right of Action
								(1)MediationUpon the filing of a complaint by an H–2A
				worker aggrieved by a violation of rights enforceable under subsection (b), and
				within 60 days of the filing of proof of service of the complaint, a party to
				the action may file a request with the Federal Mediation and Conciliation
				Service to assist the parties in reaching a satisfactory resolution of all
				issues involving all parties to the dispute. Upon a filing of such request and
				giving of notice to the parties, the parties shall attempt mediation within the
				period specified in subparagraph (B).
									(A)Mediation servicesThe Federal Mediation and Conciliation
				Service shall be available to assist in resolving disputes arising under
				subsection (b) between H–2A workers and agricultural employers without charge
				to the parties.
									(B)90-day limitThe Federal Mediation and Conciliation
				Service may conduct mediation or other nonbinding dispute resolution activities
				for a period not to exceed 90 days beginning on the date on which the Federal
				Mediation and Conciliation Service receives the request for assistance unless
				the parties agree to an extension of this period of time.
									(C)Authorization
										(i)In generalSubject to clause (ii), there are
				authorized to be appropriated to the Federal Mediation and Conciliation Service
				$500,000 for each fiscal year to carry out this section.
										(ii)MediationNotwithstanding any other provision of law,
				the Director of the Federal Mediation and Conciliation Service is authorized to
				conduct the mediation or other dispute resolution activities from any other
				appropriated funds available to the Director and to reimburse such appropriated
				funds when the funds are appropriated pursuant to this authorization, such
				reimbursement to be credited to appropriations currently available at the time
				of receipt.
										(2)Maintenance of civil action in district
				court by aggrieved personAn
				H–2A worker aggrieved by a violation of rights enforceable under subsection (b)
				by an agricultural employer or other person may file suit in any district court
				of the United States having jurisdiction over the parties, without regard to
				the amount in controversy, without regard to the citizenship of the parties,
				and without regard to the exhaustion of any alternative administrative remedies
				under this Act, not later than 3 years after the date the violation
				occurs.
								(3)ElectionAn H–2A worker who has filed an
				administrative complaint with the Secretary of Labor may not maintain a civil
				action under paragraph (2) unless a complaint based on the same violation filed
				with the Secretary of Labor under subsection (a)(1) is withdrawn before the
				filing of such action, in which case the rights and remedies available under
				this subsection shall be exclusive.
								(4)Preemption of state contract
				rightsNothing in this Act
				shall be construed to diminish the rights and remedies of an H–2A worker under
				any other Federal or State law or regulation or under any collective bargaining
				agreement, except that no court or administrative action shall be available
				under any State contract law to enforce the rights created by this Act.
								(5)Waiver of rights prohibitedAgreements by employees purporting to waive
				or modify their rights under this Act shall be void as contrary to public
				policy, except that a waiver or modification of the rights or obligations in
				favor of the Secretary of Labor shall be valid for purposes of the enforcement
				of this Act. The preceding sentence may not be construed to prohibit agreements
				to settle private disputes or litigation.
								(6)Award of damages or other equitable
				relief
									(A)If the court finds that the respondent has
				intentionally violated any of the rights enforceable under subsection (b), it
				shall award actual damages, if any, or equitable relief.
									(B)Any civil action brought under this section
				shall be subject to appeal as provided in chapter 83 of title 28, United States
				Code.
									(7)Workers’ compensation benefits; exclusive
				remedy
									(A)Notwithstanding any other provision of this
				section, where a State’s workers’ compensation law is applicable and coverage
				is provided for an H–2A worker, the workers’ compensation benefits shall be the
				exclusive remedy for the loss of such worker under this section in the case of
				bodily injury or death in accordance with such State’s workers’ compensation
				law.
									(B)The exclusive remedy prescribed in
				subparagraph (A) precludes the recovery under paragraph (6) of actual damages
				for loss from an injury or death but does not preclude other equitable relief,
				except that such relief shall not include back or front pay or in any manner,
				directly or indirectly, expand or otherwise alter or affect—
										(i)a recovery under a State workers’
				compensation law; or
										(ii)rights conferred under a State workers’
				compensation law.
										(8)Tolling of statute of
				limitationsIf it is
				determined under a State workers’ compensation law that the workers’
				compensation law is not applicable to a claim for bodily injury or death of an
				H–2A worker, the statute of limitations for bringing an action for actual
				damages for such injury or death under subsection (c) shall be tolled for the
				period during which the claim for such injury or death under such State
				workers’ compensation law was pending. The statute of limitations for an action
				for actual damages or other equitable relief arising out of the same
				transaction or occurrence as the injury or death of the H–2A worker shall be
				tolled for the period during which the claim for such injury or death was
				pending under the State workers’ compensation law.
								(9)Preclusive effectAny settlement by an H–2A worker and an
				H–2A employer or any person reached through the mediation process required
				under subsection (c)(1) shall preclude any right of action arising out of the
				same facts between the parties in any Federal or State court or administrative
				proceeding, unless specifically provided otherwise in the settlement
				agreement.
								(10)SettlementsAny settlement by the Secretary of Labor
				with an H–2A employer on behalf of an H–2A worker of a complaint filed with the
				Secretary of Labor under this section or any finding by the Secretary of Labor
				under subsection (a)(1)(B) shall preclude any right of action arising out of
				the same facts between the parties under any Federal or State court or
				administrative proceeding, unless specifically provided otherwise in the
				settlement agreement.
								(d)Discrimination Prohibited
								(1)In generalIt is a violation of this subsection for
				any person who has filed an application under section 218(a), to intimidate,
				threaten, restrain, coerce, blacklist, discharge, or in any other manner
				discriminate against an employee (which term, for purposes of this subsection,
				includes a former employee and an applicant for employment) because the
				employee has disclosed information to the employer, or to any other person,
				that the employee reasonably believes evidences a violation of section 218 or
				218A or any rule or regulation pertaining to section 218 or 218A, or because
				the employee cooperates or seeks to cooperate in an investigation or other
				proceeding concerning the employer’s compliance with the requirements of
				section 218 or 218A or any rule or regulation pertaining to either of such
				sections.
								(2)Discrimination against h–2a
				workersIt is a violation of
				this subsection for any person who has filed an application under section
				218(a), to intimidate, threaten, restrain, coerce, blacklist, discharge, or in
				any manner discriminate against an H–2A employee because such worker has, with
				just cause, filed a complaint with the Secretary of Labor regarding a denial of
				the rights enumerated and enforceable under subsection (b) or instituted, or
				caused to be instituted, a private right of action under subsection (c)
				regarding the denial of the rights enumerated under subsection (b), or has
				testified or is about to testify in any court proceeding brought under
				subsection (c).
								(e)Authorization To Seek Other Appropriate
				EmploymentThe Secretary of
				Labor and the Secretary shall establish a process under which an H–2A worker
				who files a complaint regarding a violation of subsection (d) and is otherwise
				eligible to remain and work in the United States may be allowed to seek other
				appropriate employment in the United States for a period not to exceed the
				maximum period of stay authorized for such nonimmigrant classification.
							(f)Role of Associations
								(1)Violation by a member of an
				associationAn employer on
				whose behalf an application is filed by an association acting as its agent is
				fully responsible for such application, and for complying with the terms and
				conditions of sections 218 and 218A, as though the employer had filed the
				application itself. If such an employer is determined, under this section, to
				have committed a violation, the penalty for such violation shall apply only to
				that member of the association unless the Secretary of Labor determines that
				the association or other member participated in, had knowledge, or reason to
				know, of the violation, in which case the penalty shall be invoked against the
				association or other association member as well.
								(2)Violations by an association acting as an
				employerIf an association
				filing an application as a sole or joint employer is determined to have
				committed a violation under this section, the penalty for such violation shall
				apply only to the association unless the Secretary of Labor determines that an
				association member or members participated in or had knowledge, or reason to
				know of the violation, in which case the penalty shall be invoked against the
				association member or members as well.
								218D.DefinitionsFor purposes of this section and section
				218, 218A, 218B, and 218C:
							(1)Agricultural employmentThe term agricultural
				employment means any service or activity that is considered to be
				agricultural under section 3(f) of the Fair Labor Standards Act of 1938 (29
				U.S.C. 203(f)) or agricultural labor under section 3121(g) of the Internal
				Revenue Code of 1986 or the performance of agricultural labor or services
				described in section 101(a)(15)(H)(ii)(a).
							(2)Bona fide unionThe term bona fide union means
				any organization in which employees participate and which exists for the
				purpose of dealing with employers concerning grievances, labor disputes, wages,
				rates of pay, hours of employment, or other terms and conditions of work for
				agricultural employees. Such term does not include an organization formed,
				created, administered, supported, dominated, financed, or controlled by an
				employer or employer association or its agents or representatives.
							(3)DisplaceThe term displace, in the case
				of an application with respect to 1 or more H–2A workers by an employer, means
				laying off a United States worker from a job for which the H–2A worker or
				workers is or are sought.
							(4)EligibleThe term eligible, when used
				with respect to an individual, means an individual who is not an unauthorized
				alien (as defined in section 274A).
							(5)EmployerThe term employer means any
				person or entity, including any farm labor contractor and any agricultural
				association, that employs workers in agricultural employment.
							(6)H–2A employerThe term H–2A employer means
				an employer who seeks to hire 1 or more nonimmigrant aliens described in
				section 101(a)(15)(H)(ii)(a).
							(7)H–2A workerThe term H–2A worker means a
				nonimmigrant described in section 101(a)(15)(H)(ii)(a).
							(8)Job opportunityThe term job opportunity means
				a job opening for temporary or seasonal full-time employment at a place in the
				United States to which United States workers can be referred.
							(9)Laying off
								(A)In generalThe term laying off, with
				respect to a worker—
									(i)means to cause the worker’s loss of
				employment, other than through a discharge for inadequate performance,
				violation of workplace rules, cause, voluntary departure, voluntary retirement,
				contract impossibility (as described in section 218A(b)(4)(D)), or temporary
				suspension of employment due to weather, markets, or other temporary
				conditions; but
									(ii)does not include any situation in which the
				worker is offered, as an alternative to such loss of employment, a similar
				employment opportunity with the same employer (or, in the case of a placement
				of a worker with another employer under section 218(b)(2)(E), with either
				employer described in such section) at equivalent or higher compensation and
				benefits than the position from which the employee was discharged, regardless
				of whether or not the employee accepts the offer.
									(B)Statutory constructionNothing in this paragraph is intended to
				limit an employee’s rights under a collective bargaining agreement or other
				employment contract.
								(10)Regulatory droughtThe term regulatory drought
				means a decision subsequent to the filing of the application under section 218
				by an entity not under the control of the employer making such filing which
				restricts the employer’s access to water for irrigation purposes and reduces or
				limits the employer’s ability to produce an agricultural commodity, thereby
				reducing the need for labor.
							(11)SeasonalLabor is performed on a
				seasonal basis if—
								(A)ordinarily, it pertains to or is of the
				kind exclusively performed at certain seasons or periods of the year;
				and
								(B)from its nature, it may not be continuous
				or carried on throughout the year.
								(12)SecretaryExcept as otherwise provided, the term
				Secretary means the Secretary of Homeland Security.
							(13)TemporaryA worker is employed on a
				temporary basis where the employment is intended not to exceed
				10 months.
							(14)United States workerThe term United States worker
				means any worker, whether a national of the United States, an alien lawfully
				admitted for permanent residence, or any other alien, who is authorized to work
				in the job opportunity within the United States, except an alien admitted or
				otherwise provided status under section
				101(a)(15)(H)(ii)(a).
							.
				(b)Table of ContentsThe table of contents of the Immigration
			 and Nationality Act (8 U.S.C. 1101 et seq.) is amended by striking the item
			 relating to section 218 and inserting the following:
					
						
							Sec. 218. H–2A employer
				applications.
							Sec. 218A. H–2A employment
				requirements.
							Sec. 218B. Procedure for
				admission and extension of stay of H–2A workers.
							Sec. 218C. Worker protections
				and labor standards enforcement.
							Sec. 218D.
				Definitions.
						
						.
				IIIMISCELLANEOUS PROVISIONS
			301.Determination and use of user fees
				(a)Schedule of FeesThe Secretary shall establish and
			 periodically adjust a schedule of fees for the employment of aliens pursuant to
			 the amendment made by section 201(a) of this Act and a collection process for
			 such fees from employers. Such fees shall be the only fees chargeable to
			 employers for services provided under such amendment.
				(b)Determination of Schedule
					(1)In generalThe schedule under subsection (a) shall
			 reflect a fee rate based on the number of job opportunities indicated in the
			 employer’s application under section 218 of the Immigration and Nationality Act, as amended by
			 section 201 of this Act, and sufficient to provide for the direct costs of
			 providing services related to an employer’s authorization to employ aliens
			 pursuant to the amendment made by section 201(a) of this Act, to include the
			 certification of eligible employers, the issuance of documentation, and the
			 admission of eligible aliens.
					(2)Procedure
						(A)In generalIn establishing and adjusting such a
			 schedule, the Secretary shall comply with Federal cost accounting and fee
			 setting standards.
						(B)Publication and commentThe Secretary shall publish in the Federal
			 Register an initial fee schedule and associated collection process and the cost
			 data or estimates upon which such fee schedule is based, and any subsequent
			 amendments thereto, pursuant to which public comment shall be sought and a
			 final rule issued.
						(c)Use of ProceedsNotwithstanding any other provision of law,
			 all proceeds resulting from the payment of the fees pursuant to the amendment
			 made by section 201(a) of this Act shall be available without further
			 appropriation and shall remain available without fiscal year limitation to
			 reimburse the Secretary, the Secretary of State, and the Secretary of Labor for
			 the costs of carrying out—
					(1)sections 218 and 218B of the
			 Immigration and Nationality Act, as
			 amended and added, respectively, by section 201 of this Act; and
					(2)the provisions of this Act.
					302.Regulations
				(a)Requirement for the Secretary To
			 consultThe Secretary shall
			 consult with the Secretary of Labor and the Secretary of Agriculture during the
			 promulgation of all regulations to implement the duties of the Secretary under
			 this Act and the amendments made by this Act.
				(b)Requirement for the Secretary of State To
			 consultThe Secretary of
			 State shall consult with the Secretary, the Secretary of Labor, and the
			 Secretary of Agriculture on all regulations to implement the duties of the
			 Secretary of State under this Act and the amendments made by this Act.
				(c)Requirement for the Secretary of Labor To
			 consultThe Secretary of
			 Labor shall consult with the Secretary of Agriculture and the Secretary on all
			 regulations to implement the duties of the Secretary of Labor under this Act
			 and the amendments made by this Act.
				(d)Deadline for issuance of
			 regulationsAll regulations
			 to implement the duties of the Secretary, the Secretary of State, and the
			 Secretary of Labor created under sections 218, 218A, 218B, 218C, and 218D of
			 the Immigration and Nationality Act,
			 as amended or added by section 201 of this Act, shall take effect on the
			 effective date of section 201 and shall be issued not later than 1 year after
			 the date of enactment of this Act.
				303.Reports to Congress
				(a)Annual reportNot later than September 30 of each year,
			 the Secretary shall submit a report to Congress that identifies, for the
			 previous year—
					(1)the number of job opportunities approved
			 for employment of aliens admitted under section 101(a)(15)(H)(ii)(a) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1101(a)(15)(H)(ii)(a)), and the number of workers actually admitted,
			 disaggregated by State and by occupation;
					(2)the number of such aliens reported to have
			 abandoned employment pursuant to subsection (e)(2) of section 218B of such Act,
			 as added by section 201;
					(3)the number of such aliens who departed the
			 United States within the period specified in subsection (d) of such section
			 218B;
					(4)the number of aliens who applied for blue
			 card status pursuant to section 101(a);
					(5)the number of aliens who were granted such
			 status pursuant section 101(a);
					(6)the number of aliens who applied for an
			 adjustment of status pursuant to section 103(a); and
					(7)the number of aliens who received an
			 adjustment of status pursuant section 103(a).
					(b)Implementation reportNot later than 180 days after the date of
			 the enactment of this Act, the Secretary shall prepare and submit to Congress a
			 report that describes the measures being taken and the progress made in
			 implementing this Act.
				304.Effective
			 dateThe amendments made by
			 section 201 and section 301 shall take effect 1 year after the date of the
			 enactment of this Act.
			
